Citation Nr: 0104386	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  96-50 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hallux valgus, 
right, with degenerative joint disease.

2.  Entitlement to service connection for degenerative joint 
disease, right hip.

3.  Entitlement to an increased evaluation for post-traumatic 
headaches, residuals of facial trauma, currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee and lumbosacral spine, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
hallux valgus, left.

6.  Entitlement to an increased (compensable) evaluation for 
protein S deficiency, with history of pulmonary emboli.

7.  Entitlement to an increased (compensable) evaluation for 
chondromalacia, right knee.

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
January 1976.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1996, by the Roanoke Regional Office (RO), which 
granted service connection for post-traumatic headaches, 
residuals of facial trauma, evaluated as 10 percent 
disabling; degenerative joint disease of the left knee and 
lumbosacral spine, evaluated as 10 percent disabling; and 
hallux valgus, left; protein S deficiency, with history of 
pulmonary emboli; and chondromalacia patellae of the right 
knee, each evaluated as noncompensably disabling.  That 
rating action also denied service connection for hallux 
valgus, right, with degenerative joint disease; and 
degenerative joint disease of the right hip.  The notice of 
disagreement as to those determinations was received in 
September 1996.  The statement of the case was issued in 
November 1996.  The substantive appeal was received in 
November 1996.  

The veteran and his wife appeared and offered testimony at a 
hearing before a hearing officer at the RO in February 1997.  
A transcript of the hearing is of record.  Additional medical 
records were received in 1997 and 1998, and a supplemental 
statement of the case (SSOC) was issued in January 1999.  VA 
compensation examinations were conducted in May 1999, with an 
addendum provided in July 1999.  Additional medical records 
were received in July 1999.  Thereafter, another SSOC was 
issued in February 2000.


FINDING OF FACT

The medical evidence of record does not include a current 
medical diagnosis of hallux valgus of the right foot, with 
degenerative joint disease.  


CONCLUSION OF LAW

Hallux valgus of the right foot, with degenerative joint 
disease, was not incurred in or aggravated by the veteran's 
active military service, nor may arthritis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The record indicates that the veteran entered active duty in 
November 1974.  An enlistment examination was negative for 
any complaints or findings of hallux valgus of the right 
foot.

The service medical records reflect that the veteran was seen 
in September 1994, with a history of hallux valgus in both 
feet that was painful, especially on prolonged walking and 
standing; the probable diagnosis was reported as bilateral 
hallux valgus.  A treatment note dated in October 1994 
reported an assessment of hallux valgus with metatarsus 
primus varus and possible degenerative joint disease, with 
excessive pronation.  In December 1995, a diagnosis of "rule 
out" hematoma, right foot was noted.  

The veteran's initial VA compensation examination, conducted 
in July 1996, reflects evaluation of several disabilities.  
The report of that examination does not reflect any 
complaints, findings, or diagnosis of hallux valgus of the 
right foot.  

Medical evidence of record dated from 1996 through 1999, 
including VA as well as private treatment reports, show that 
the veteran received ongoing clinical evaluation and 
treatment for several disabilities.  These records reflect 
that the veteran was seen in July 1996, after he sustained 
superficial cuts to the right leg and foot while boating.  It 
was noted that he had swelling in his feet and ankles that 
began prior to the accident.  The impression was status post 
cellulitis, bilateral extremities.  These records do not 
reflect any complaints, findings or diagnosis of hallux 
valgus of the right foot.  A VA compensation examination 
conducted in May 1999 was silent with respect to any 
complaints or findings of hallux valgus of the right foot.  

II.  Legal analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
evidence that establishes that his current disability either 
began in or was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Such a determination requires a finding of 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 310 
(1993).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  For the showing of a chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served 
ninety (90) days or more of active military service, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as the diagnosis of 
disability and determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  See also Routen v. Brown, 10 Vet.App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well-grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. 174 (2000) (per curiam).  

However, we observe that the United States Congress has 
recently passed, and the President has signed into law, 
legislation repealing the requirement that a claim be well 
grounded.  Several bills were involved in that process, and 
the legislation which now governs cases such as this is the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096.  


The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon the 
extensive development of medical evidence, including records 
submitted by the veteran and his representative, and 
examination of the veteran by VA, the Board concludes that 
all reasonable efforts have been made to compile a complete 
record for our decision, and that the veteran has had 
adequate notice of the evidence needed to substantiate his 
claim.  Accordingly, even though the RO denied the 
appellant's claim before enactment of the VCAA, there is no 
prejudice in the Board's reviewing this issue on the merits.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).

In rendering our decision, the Board must account for the 
evidence which we find to be persuasive and unpersuasive, and 
provide reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet.App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet.App. 185, 187 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102.

After a careful review of the record on appeal, the Board 
does note that the service medical records reported a history 
of bilateral hallux valgus and a provisional diagnosis of 
hematoma of the right foot.  However, we must categorize any 
right foot symptoms as acute and transitory, in the absence 
of clinical data documenting chronic residuals during, or 
since service.  Significantly, the report of the most recent 
clinical evaluations of the veteran, including VA 
examinations in July 1996, as well as an examination in May 
1999, do not show that hallux valgus of the right foot with 
degenerative joint disease has been either identified or 
diagnosed.

Indeed, the record does not disclose medical evidence of a 
current diagnosis of hallux valgus of the right foot with 
degenerative joint disease.  Under these circumstances, 
service connection for hallux valgus of the right foot with 
degenerative joint disease is not warranted.  Application of 
the benefit-of-the-doubt doctrine has been considered with 
respect to this claim, but the Board finds that there is no 
approximate balance of positive and negative evidence such as 
to warrant its application.  


ORDER

Service connection for hallux valgus of the right foot, with 
degenerative joint disease, is denied.  


REMAND

I.  Service connection

The veteran essentially contends that he is entitled to 
service connection for a right hip disorder, including 
degenerative joint disease, which had its onset in military 
service.  

The service medical records reflect that the veteran was seen 
in the dispensary in December 1975, with complaints of pain 
in the back and thigh area.  He also reported that he had 
noticed a bruise in the back of his thigh.  Following an 
examination, the assessment was "rule out" hip disorder 
secondary to degenerative joint disease of the knee.  The 
examiner noted that the veteran was chronically protecting 
his knee while walking, and this was causing ligament 
problems or tendonitis.  During a subsequent visit in January 
1976, it was noted that the veteran was seen for follow-up 
evaluation; it was reported that he had multiple problems 
that included degenerative joint disease in the hip and knee.  
The assessment was degenerative joint disease.

The post-service record reflects, however, that when the 
veteran was afforded a VA examination for compensation 
purposes in April 1996, he indicated that he had had 
degenerative joint disease in the left knee that had now 
spread to his right hip.  Upon physical examination, it was 
noted that both hips had a full range of motion.  
Radiological study of the right hip was interpreted as 
negative for pathology, and no pertinent diagnosis regarding 
the right hip was noted.  However, subsequent treatment 
records dated in 1997 report a history of degenerative joint 
disease in the right hip.  

The veteran most recently underwent a VA examination in May 
1999, at which time he complained of constant pain in the 
right hip.  At that time, it was reported that the hips had a 
normal range of motion, with pain on the right.  X-ray study 
of the hip was reported to be normal.  However, the pertinent 
diagnosis was degenerative joint disease, right hip.  In an 
addendum to the above examination, dated in July 1999, a VA 
examiner reported that a bone scan showed degenerative joint 
disease in the right hip; she explained that a bone scan 
examination was a much more sophisticated test than a normal 
X-ray.  The Board thus finds that there are discrepancies in 
the clinical data that require reconciliation prior to final 
disposition of the issue on appeal.  In addition, an opinion 
as to the probable initial date of onset of arthritis in the 
right hip is also in order, in light of the diagnosis of 
arthritis within three years after the veteran's discharge 
from service and an impression of possible degenerative joint 
disease of the right hip secondary to joint disease in the 
knees during service.  

As noted above, the recent enactment of the Veterans Claims 
Assistance Act of 2000 has obviated our applying the 
longstanding analysis as to whether this claim is "well 
grounded."  Nevertheless, the law does still require that, 
in order to grant a service connection claim on the merits, 
we must have "medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet.App. 247, 253 (1999).  

Therefore, the veteran should be scheduled for another VA 
examination, to confirm whether he currently suffers from a 
right hip disorder, including degenerative joint disease, 
attributable to military service, or other residual of 
disease or injury which was incurred in or aggravated by 
service.  


II.  Increased ratings

The veteran essentially contends that his service-connected 
disabilities are more disabling than reflected by the ratings 
currently assigned.  He indicates that he has constant and 
severe pain in both knees that causes him problems in bending 
and walking.  The veteran also indicates that he has slight 
popping and crepitus in both knees.  He testified that he was 
able to stand on his legs for only a short period of time, 
and was often required to use a cane or crutches for 
ambulation.  The Board's attention has been directed to lay 
statements from the veteran's previous employers, dated in 
July 1997 and March 2000, confirming that his problems with 
chronic pain from the knees and back prevent him from 
performing normal daily activities.  

At his personal hearing in February 1996, the veteran 
reported that he had difficulty negotiating stairs; he also 
noted that he developed pain in the left knee with prolonged 
walking.  He testified that the pain was worse at night, and 
was not alleviated by the medication that had been prescribed 
by VA.  He reported that his left knee had actually gotten 
worse since his surgery in service; he stated that he now had 
increased pain and instability in the left knee.  The veteran 
testified that he also had pain in the right knee, especially 
during cold weather; in fact, he noted that, because of his 
problems in cold weather, he had to be replaced in his job at 
a convenience store.  The veteran indicated that he has 
continued to have recurring pain in his back ever since his 
discharge from service.  He contended that he lost a job 
because of his knees and his back.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based upon 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  

The veteran's back disorder is currently rated under 
Diagnostic Code (DC) 5003.  In this regard, the Board 
observes that, at his most recent VA examination in May 1999, 
the veteran indicated that he experienced chronic back pain; 
he also reported intermittent numbness on the right side.  On 
examination, the examiner noted normal motion, but the 
veteran had pain in the lower back with all movements.  At 
that time, it was noted that a bone scan performed in April 
1998 had revealed slight moderate diffuse degenerative joint 
disease type changes at L4, with suggestion of ongoing 
vertebral body collapse at L4, with slight increased activity 
anteriorly, and loss of height.  Also of record is a 
statement from the United States Postal Service, dated in 
July 1997, indicating that the veteran had been found to be 
medically unfit to work based upon his evaluation, which 
determined that he had multiple orthopedic problems, 
including back spasms as documented by VA records.  

In addition, during the above VA examination, the veteran 
also complained of pain in both knees, and reported popping 
in the knees.  Although the examiner reported findings of 
swelling in the right knee, and popping in the left knee, he 
reported a full range of motion in the knees.  However, the 
evidentiary record appears to demonstrate that the veteran's 
disorders of his knees, back, and left foot have impaired his 
ability to maintain employment.  

In DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40 and 4.45 were not subsumed within the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the functional 
loss of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  Functional loss may occur as a 
result of weakness or pain on motion of the affected body 
part.  38 C.F.R. § 4.40.  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, and pain on movement.  38 C.F.R. § 4.45.  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  

In another decision, the Court has reemphasized its DeLuca 
holding:

Under 38 C.F.R. § 4.40 (2000), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination as 
well.  Ibid. (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (2000).  The fact that a 
specific rating for pain is not required by section 
4.40 does not relieve the BVA from its obligation 
to provide a statement of reasons or bases 
pertaining to that regulation.  See DeLuca v. 
Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).  

In our view, the May 1999 medical examination report does not 
contain sufficient detail regarding the effects of pain upon 
the veteran's ability to use knees, back, and left foot, in 
order for the Board to determine whether pain could 
significantly limit functional ability during flare-ups or 
when those joints are used repeatedly over a period of time, 
or the degree of additional range-of-motion loss due to pain 
on use or during flare-ups.  The above judicial precedents, 
when considered in light of the VA examination findings, make 
it necessary for the veteran to undergo a VA orthopedic 
examination for assessment of the functional loss associated 
with the service-connected back, left knee, right knee, and 
left foot disorders.  

The record also indicates that the veteran currently has 
symptoms of spasms and radiation of pain in his lower 
extremities as a result of his back disorder, in addition to 
degenerative joint disease for which he is currently service 
connected.  Therefore, consideration should be given as to 
whether the veteran is shown to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  See Esteban v. Brown, 
6 Vet.App. 259, 261-62 (1994).  

Further, while the veteran's right knee disorder is currently 
rated as chondromalacia and is assigned as noncompensably 
disabling under DC 5257, the medical evidence of record 
clearly indicates that he has arthritis in both knees.  In 
addition, the May 1999 examination report also indicated that 
the veteran had "popping" in the left knee, and the veteran 
has reported increased instability in the left knee.  In this 
regard, the Board points out that separate disability ratings 
may be assignable for knee disabilities.  In an opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (July 1, 1997), it 
was held that arthritis and instability of the knee may be 
rated separately under DC 5003 (5010) for limitation of 
motion and DC 5257, for other disability of the knee 
including subluxation or lateral instability.  Moreover, 
VAOPGCPREC 9-98 (Aug. 14, 1998) indicated that when a knee 
disability is rated under DC 5257 it is not required that the 
claimant have compensable limitation of motion under DC 5260 
or 5261 in order to obtain a separate rating for arthritis.  
It is only required that the claimant's degree of limitation 
of motion meet at least the criteria for a zero-percent 
rating.  These distinct bases for disability ratings for the 
veteran's service-connected left knee disorder, as well as 38 
C.F.R. §§ 4.40 and 4.45 and the Court's decision in DeLuca, 
supra, must be considered.  

Without the integral medical findings noted above, the Board 
is unable to rate the severity of the veteran's disorders.  
During his new evaluation, the veteran should be afforded all 
tests and procedures necessary to evaluate his service-
connected disorders of the low back, knees, and left foot 
under the appropriate rating provisions.  


Regarding his claim for an increased rating for post-
traumatic headaches, with residuals of facial trauma, the 
Board notes that the veteran's disorder has been rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8045-9304 (2000).  
However, while the service medical records indicate that the 
veteran began experiencing headaches after an assault in 
1990, post-service treatment records, including a VA 
examination in July 1996, have consistently reported a 
diagnosis of migraine headaches.  In a medical statement from 
a staff neurologist at the VA Medical Center in Salem, 
Virginia, dated in November 1998, it was reported that the 
veteran suffered from recurring migraine headaches.  On the 
occasion of his VA examination in May 1999, the veteran 
reported that he experienced dizziness with the headaches, 
but no nausea, vomiting, or any aura was reported.  The 
pertinent diagnosis was history of migraine headaches.  

In addition, the veteran has not been diagnosed with "brain 
disease"; in point of fact, the documented trauma was to the 
face, not the brain.  Furthermore, because the 10 percent 
rating permitted under the applicable diagnostic code is not 
to be combined with any other rating for disability due to 
brain trauma, we conclude that it applies only where the 
subjective symptoms are the only residuals of the injury.  In 
this case, the veteran has demonstrable organic residuals of 
his injury.  In addition, when rating under an analogous 
code, the disability should be rated under a "closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous."  38 C.F.R. § 4.20 (2000).  Although 
the veteran has headaches, the evidence of record does not 
show the presence of any of the criteria for multi-infarct 
dementia.  

As noted above, however, he has a diagnosis of migraine 
headaches, and he has described the specific symptoms, which 
are more conducive to a discussion under Diagnostic Code 8100 
than Codes 8045-9304.  DC 8100 does not expressly preclude or 
require trauma as a precursor.  Thus, based on the evidence 
currently of record, it would appear that an analogous rating 
based upon the criteria of DC 8100 should be considered.  
However, it would be inappropriate for us to make a 
determination until the record is complete.  


With respect to the veteran's claim for a compensable 
evaluation for protein S deficiency, with history of 
pulmonary emboli, we note that he was assigned a 
noncompensable evaluation following his initial VA 
examination in July 1996.  At that time, there apparently 
were no subjective or clinical findings which would warrant a 
compensable evaluation.  The veteran's disability was rated 
as analogous to pleurisy.  See 38 C.F.R. Part 4, § 4.97, 
Diagnostic Codes 6810, 6811.  In this regard, the Board notes 
that, while recent pulmonary function tests were reported to 
be normal, during his personal hearing in February 1997, the 
veteran maintained that he continued to have problems that 
included spitting up blood.  Therefore, it is argued that a 
compensable evaluation is warranted.  

The Board observes that the veteran's history of pulmonary 
emboli has also been evaluated by analogy to post-phlebitic 
syndrome under the provisions of 38 C.F.R. § 4.104, DC 7199-
7121.  However, during the pendency of this appeal, the VA 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4, was 
amended,including the criteria for evaluating diseases of the 
arteries and veins, effective January 12, 1998. See 62 Fed. 
Reg. 65,207-224 (Dec. 11, 1997).  The amendments changed the 
rating criteria for post-phlebitic syndrome under Diagnostic 
Code 7121.  See 38 C.F.R. § 4.104, DC 7120 (1998).  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991).  In the supplemental statement of the case, issued in 
January 1999, the RO set forth the criteria as in effect 
prior to the amendments.  

Consequently, the disability level resulting from the 
veteran's service-connected protein S deficiency with history 
of pulmonary emboli has not been evaluated by the RO under 
the new rating criteria.  Thus, under Karnas, consideration 
must be given to the evaluation for assignment under both the 
old and the new criteria.  It is noteworthy that the medical 
evidence of record indicates the veteran is required to take 
medication for his condition on a daily basis, and may be 
required to do so indefinitely.  In light of the foregoing, 
the Board believes that a VA peripheral vascular examination 
is therefore required.  

Finally, the RO's attention is directed to the Court decision 
Fenderson v. West, 12 Vet.App. 119 (1999), in which it was 
determined that a veteran's dissatisfaction with the initial 
rating assigned following the initial grant of service 
connection, and a claim for an increased rating of a service-
connected disability, are two separate and distinct types of 
claims.  In the former circumstance, the veteran may be 
entitled to "staged" evaluations for different periods of 
time from the effective date of the award to the date of the 
final decision, based upon the possibly varying severity of 
the disability during that period.  As the veteran has 
appealed the initial ratings assigned, his claim is entitled 
to such consideration.  

As to issue of entitlement to an increased rating for major 
depressive disorder, the Board notes that this issue has not 
yet been perfected on appeal.  By rating decision dated in 
February 2000, the RO granted entitlement to service 
connection for major depressive disorder, in partial 
remission, and assigned a 10 percent evaluation.  The veteran 
expressed his disagreement with the evaluation, which was 
subsequently increased to 50 percent disabling.  There is 
judicial authority to the effect that, once the appellate 
process has commenced with the filing of a notice of 
disagreement (NOD), and the veteran is entitled to a 
statement of the case on the issue, we cannot simply refer 
the matter to the RO, but must formally remand.  See Pond v. 
West, 12 Vet.App. 341 (1999); Manlincon v. West, 12 Vet.App. 
238 (1999).  Accordingly, while the Board does not have 
jurisdiction to decide the issue of an increased rating for 
major depressive disorder on the merits under the 
aforementioned guidance, the issue of an increased rating for 
that disorder is to be remanded to the RO for additional 
action.  In that regard, it is noted that the grant of the 50 
percent rating after the filing of the NOD did not complete 
the appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet.App. 7 (1996).  Thus, thorough examinations are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet.App. 221 
(1991).  

Moreover, the new legislation embodied in the Veterans Claims 
Assistance Act of 2000 enhances the Secretary's obligation to 
obtain medical findings and etiological opinions in cases 
which are being adjudicated.  See new 38 U.S.C.A. § 5103A(d), 
at VCAA § 3, 114 Stat. 2098.

Thus, in order to ensure that the VA has fully met its duty 
to assist the veteran in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

1.  The RO should request that the veteran 
identify all sources of medical treatment 
received for his claimed right hip disorder, 
as well as his service-connected low back, 
left knee, right knee, left foot, and 
headache disorders, since July 1996, and that 
he furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical source he 
identifies.  Copies of the medical records 
from all sources he identifies, and not 
currently of record, should then be requested 
and associated with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his current right hip 
disorder.  The claims file, to include a copy 
of this Remand, must be made available to the 
examiner before the examination, for proper 
review of the medical history.  All necessary 
tests and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail.  The examiner should 
identify the limitations imposed by the 
disabling condition, viewed in relation to 
the medical history and considered from the 
point of view of the veteran's working or 
seeking work, with a full description of the 
effects of the disability upon his ordinary 
activity.  An opinion should be provided as 
to whether it is at least as likely as not 
that any current right hip pathology, 
including a finding of degenerative joint 
disease, is related, directly or otherwise, 
to the right hip symptoms noted in service.  
Full rationale for all medical conclusions 
should be provided.  

3.  In addition, the veteran should be 
afforded a VA neurological examination to 
determine the nature and extent of his 
service-connected post-traumatic headaches.  
The claims file, to include a copy of this 
Remand, must be made available to the 
examiner before the examination, for proper 
review of the medical history.  All necessary 
tests and studies should be accomplished.  
All findings should be reported in detail 
and, based upon the clinical findings and 
history, the examiner should estimate the 
intensity, frequency, and duration of the 
veteran's headaches, to the extent medically 
feasible.  The examiner should also comment 
upon the effects of this disability upon 
ordinary activity, and how the disability 
impairs him functionally.  The RO should 
provide the examiner with the criteria set 
forth in Diagnostic Codes 8045, 8100, and 
9304, and request that the examiner set forth 
all pertinent findings on examination in 
relationship to those diagnostic criteria.  
The rationale for all conclusions reached 
should be provided.  

4.  In conjunction with the above, the VA 
orthopedic and neurological examiners should 
ascertain the nature and severity of the 
veteran's service-connected low back, left 
knee, right knee, and left foot disabilities.  
As above, the claims folder must be reviewed 
by each examiner prior to conducting the 
examination.  All indicated special tests and 
studies should be conducted, to include 
range-of-motion studies expressed in degrees 
and in relation to normal ranges of motion.  
The examiner should note whether there are 
any further limitations due to pain and, if 
so, quantify the degree of additional 
impairment due to pain.  The examiner should 
be asked to determine whether the veteran's 
joints exhibit weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these limitations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain could 
significantly limit functional ability during 
flare-ups, or when the affected joints are 
used repeatedly over a period of time.  Such 
determinations should also, if feasible, be 
portrayed in terms of the degree of 
additional range-of-motion loss due to pain 
on use or during flare-ups.  

5.  The RO should also schedule the veteran 
for a peripheral vascular examination, to 
identify the current severity of the 
veteran's service-connected protein S 
deficiency with history of pulmonary emboli.  
As above, the claims folder must be reviewed 
by the examiner prior to conducting the 
examination.  All indicated special studies 
should be performed, and all manifestations 
of current disability should be described in 
detail.  The examiner should note the 
presence or absence of each of the symptoms 
identified under the new schedular criteria 
for rating phlebitis, a copy of which should 
be provided to the examiner by the RO.  A 
complete rationale should be given for all 
opinions and conclusions expressed. 

6.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the aforementioned 
development has been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination reports.  If the 
examination reports do not include fully 
detailed descriptions of pathology and all 
test reports, special studies, or adequate 
responses to the specific opinions requested, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes"); See 
Stegall v. West, 11 Vet.App. 268 (1998).  

7.  With regard to the issue of post-
traumatic headaches, the RO should consider, 
inconjunction with current medical findings, 
whether the most appropriate analogous rating 
is Diagnostic Code 8100 or 8045-9304, in view 
of the above discussion, which points out 
that the veteran does not appear to have 
brain disease, or dementia due to brain 
trauma; but that he does have some residuals 
of face trauma, and a diagnosis of migraines.  

8.  In readjudicating the claims for 
increased ratings for the low back, knees, 
and left foot disorder, the RO should give 
due consideration to the provisions of 38 
C.F.R. Part 4 and Schafrath v. Derwinski, 1 
Vet.App. 589 (1991), as well as 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the Court's decisions 
in Fenderson and DeLuca, supra, as indicated.  
The RO should also consider whether separate 
disability ratings are warranted under 
separate diagnostic codes, based upon factors 
such as instability and limitation of motion 
or functional impairment due to pain.  See 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

9.  With respect to the claim for an 
increased rating for protein S deficiency, 
with history of pulmonary emboli, the RO 
should consider:  (a) whether the veteran was 
entitled to increased disability ratings 
prior to January 12, 1998, according to the 
rating criteria in effect prior to January 
1998; and (b) whether either the new or the 
old version of the rating criteria for 
diseases of the arteries and veins is more 
favorable to the veteran's claim for 
increased disability ratings effective on and 
after January 12, 1998.  See VAOPGCPREC 11-
97; Rhodan v. West, 12 Vet.App. 55 (1998).  
If the result is the same under either 
criteria, the RO should apply the revised 
criteria from January 12, 1998.  

10.  If the adjuducative determinations 
remain adverse to the veteran in any way, 
both he and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 7105 
(West 1991), which includes a summary of 
additional evidence submitted and all 
applicable laws and regulations.  This 
document should include detailed reasons and 
bases for the decisions reached.  They should 
then be afforded the applicable time period 
in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



